Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Akihiro Yamazaki on 6/14/22.

The application has been amended as follows: 
Please replace claim 1 of the instant application with the following claim 1:
Claim 1 (currently amended):  A method for treating amyotrophic lateral sclerosis, comprising: 
orally administering, to a patient in need thereof, an oral formulation comprising edaravone such that an amount of the edaravone in oral administration is in a range of 60 to 400 mg/day,
wherein the oral formulation is an edaravone suspension comprising water, the edaravone comprising edaravone particles dispersed in the water, and a dispersant dispersing the edaravone particles in the water such that the dispersant maintains the edaravone particles in a solid particle state in the water, the oral administration comprises administering the oral formulation to the patient in need thereof such that the oral administration of the edaravone is in a range of 50 to 210 mg/dose and that a dose of the oral formulation is in an amount in a range of 1 to 20 mL, the oral administration comprises a number of administrations in a range of once to 3 times per day and includes administering the oral formulation to the patient in need thereof daily or intermittently, and the oral formulation is formulated such that when the oral formulation comprising the edaravone in a range of 90 to 120 mg is orally administered to the patient, edaravone in the plasma of the patient exhibits a mean Cmax in a range of 500 to 2500 ng/mL and a mean AUC0-∞ in a range of 1000 to 2500 h*ng/mL.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Instant claims are directed to a method for treating amyotrophic lateral sclerosis (ALS), comprising orally administering a composition comprising an edaravone suspension comprising water, edaravone particles dispersed in the water, and a dispersant dispersing the edaravone particles. Instant claims further require orally administering the composition to a patient in need of, wherein the formulation comprising edaravone amount in a range of 60 to 400 mg/day, wherein the edaravone does is in the range of 50 to 210 mg/dose, the dose of the oral formulation is in a range of 1 to 20 mL, and administering the formulation in an amount of 90 to 120 mg provides a plasma mean Cmax in a range of 500 to 2500 ng/mL and a mean AUC0-∞ in a range of 1000 to 2500 h*ng/mL, in the patient. Instant claims require an edaravone suspension comprising: water, edaravone particles comprising edaravone dispersed in water; and a dispersant dispersing the edaravone particles in water, such that the dispersant maintains the edaravone particles in a solid particle state in the water. Prior art of record (2019/0328711 to Moolenar et al) does not teach edaravone particles remained as suspension and instead teaches solubilzing the active agent by incorporating water soluble alkalizing agent i.e., for dissolving the active agent. Further, Van Der Geest (US 2020/0138712) also teaches a solution of edaravone, as opposed to the instant claimed suspension in water. Applicants showed that edaravone maintained as solid particles in water in the presence of dispersants, without causing secondary aggregation of edaravone, provide stable plasma edaravone concentration for 48 hours after administration (Table 8) and exhibits bioequivalence with conventional edaravone injection formulations, used for treating ALS. Applicants filed terminal disclaimers over US Patent Nos 1,0987,341 and 11,241,416. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611